February 23,2010OTCBB:PPFP Amendment to San Enrique Mineral Property Acquisition Agreement and Termination of Yerbas Buenas Letter of Intent Pacific Copper Corp. (OTCBB: PPFP) (CUSIP # 69412U 10 0) announces an amendment dated February 22, 2010 to the Mineral Property Acquisition Agreement (the “MPAA”) dated June 11, 2009 to purchase the San Enrique property located in Atacama Region III, Chile (“San Enrique”) from the vendor, Sociedad Gareste Limitada (“Gareste”).Gareste is a private Chilean limited liability partnership in which one of the Company’s directors, Harold Gardner, is a 50% owner and co-managing partner. Under the terms of the amendment, Gareste has agreed to include in the purchase additional mineral exploration concessions adjacent to San Enrique, comprising 160 hectares, and applications for another 2,000 hectares of adjacent concessions that overstake current concessions with senior rights in third-parties. The parties have also agreed to extend the Closing Date of the MPAA to June 30, 2010 and to grant and extend to Gareste a specific right of rescission (“Rescission Right”) of the transaction, which after closing, and if exercised, will obligate the Company and its subsidiary Pacific Copper Chile Ltda. to convey the mineral titles back to Gareste if the Company does not raise and add to its treasury the net sum of US$1.6 million dollars within six (6) months of the Effective Date of the Amendment, or if US$1 million is not expended by Pacific Copper Chile and the Company on the Property and related project overhead within eighteen (18) months of the Effective Date. The share portion of the consideration payable by the Company to the vendor, amounting to 7 million shares of the Company, shall be placed in escrow pending the satisfaction of closing conditions and the further satisfaction of the conditions that would otherwise give rise to the Rescission Right. In the case that the Rescission Right is exercised, Gareste is obligated to release from escrow and return any share consideration received for this transaction back to the Company. The other terms of the MPAA remain unchanged, including a 2% net smelter return royalty capped at $6 million, subject to a buyback right by the Company of one-half of the royalty for the sum of $2 million prior to commencement of commercial production. About the San Enrique Project and Company Leachable Copper Strategy Pacific Copper's corporate strategy includes a copper oxide and leachable copper component through acquisition, exploration and development of suitable low cost, surface mineable, heap leachable projects in northern Chile. The San Enrique property represents a key strategic target in Atacama Region III, complementing the Company's La Guanaca, El Corral/La Mofralla and Venapai properties for which reports have been filed pursuant to Canadian National Instrument 43-101 Standards for Disclosure of Mineral Projects and its Companion Policy ("NI 43-101"). None of the properties in which the Company has an interest has been determined to contain any mineral resources or reserves under NI 43-101, and at this time there is no basis for any economically viable mineral deposit on any of the Company's properties. The Company also announces that it has agreed with Gareste to terminate the Letter of Intent dated September 9, 2008 (the “LOI”), for the Company’s purchase of the Yerbas Buenas property located in Atacama Region III, Chile. The Company has determined from its exploration efforts that the Property appears to principally contain silver mineralization, and therefore is not of primary interest to the Company.In exchange for the release of this property back to Gareste, and in consideration of exploration efforts expended by the Company during the pendency of the LOI, Gareste has agreed to convey to Pacific Copper a 2% Net Smelter Return royalty on mineral production from the property, capped at US$250,000. You can find more detailed information with respect to the company's projects, corporate information and leadership team at the company's website: www.pacificcopper.com Investor Relations info@pacificcopper.com
